IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-83,825-01



                    EX EMMANUEL KOFI AGBAKPE, Applicant

          ON APPLICATION FOR WRIT OF HABEAS CORPUS
   CAUSE NO. 12-03-03449-CR-(1) IN THE 221 st JUDICIAL DISTRICT COURT
                        MONTGOMERY COUNTY



              Per curiam.

                                          ORDER

       An application for a writ of habeas corpus in this cause was transmitted to this Court,

on September 2, 2015, by the clerk of the trial court pursuant to the provisions of T EX. C ODE

C RIM. P ROC. art. 11.07. Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967). In that

application, Applicant raised allegations of actual innocence, false evidence, ineffective

assistance of trial counsel, prosecutorial misconduct, constitutional violations by law

enforcement, and trial court error. The application was dismissed by this Court for non-

compliance with T EX. R. A PP. P. 73.1, on September 30, 2015.

       We now reconsider, sua sponte, Applicant’s habeas application and, based on the
record before us, find his allegations to be without merit.

       Our prior decision to dismiss the instant application is withdrawn. Relief is denied.

Filed: May 4, 2016
Do not publish